DETAILED ACTION
This Office Action is in response to the filing of the application on 9/08/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-7 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1-2 fail to comply with 37 CFR 1.84(h)(1) where exploded views should be embraced by a bracket in order to show the relationship between the components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being obvious over Zhou (CN 106726392; see attached translated copy) in view of Teeter (US Pub. 2009/0054216) in view of Dehli (US Pub. 2005/0020947).
The applied Zhou reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 1, Zhou discloses a kneading massage machine core, comprising a shell (see Fig. 1 movement case 1), a motor (see Fig. 1 motor 2), transmission mechanisms (see Fig. 1 transmission mechanism 21), a printed circuit board (PCB)(see Fig. 1 electric control board 11), heating lamp panels (see Fig. 1 light plate 14, which is a panel on which the lamps on the lamp plate operate and are illuminated; see page 4 paragraphs 1-2 of the attached translation), lamp panel fixing pieces (see Fig. 1 fixed seat 3 upon which the light plate sits) and kneading massage heads (see Fig. 1 rolling massage heads 4, as well as pressing head 7 and elastic massage head 8 which also perform a kneading action as seen in page 4 the second to last paragraph where “The presser pressing head 7 and the elastic massage head 8 are periodically pressed back and kneaded”), wherein the motor, the transmission mechanisms and the PCB are arranged in the shell (see Fig. 1 where the motor 2, electric control board 11, and transmission mechanism 21 are located within movement case 1), the transmission mechanisms are connected to the motor and the kneading massage heads (see Fig. 1 where transmission mechanism 21 is operatively connected to the motor 2, and outputs to rolling massage heads 4), the heating lamp panels are connected to the PCB (see page 4 paragraphs 1-2 of the attached translation), the kneading massage heads are connected to the transmission mechanisms and positioned on a top portion of the shell (see page 3 of the attached translation, the paragraph starting with “The motor 2 and the transmission mechanism 21” where the transmission mechanism drives the base of the rolling massage heads, and see Fig. 1 where the rolling massage heads 4 are on top of the movement case 1), the heating lamp panels are installed on the lamp panel fixing pieces (see Fig. 1 where the panel of light plate 14 is on top of fixed seat 3), the lamp panel fixing pieces are fixed on a top surface of the shell and correspond to the kneading massage heads (see Fig. 1 where the fixed seat 3 is on top of the movement case 1, and each rolling massage head group 4 corresponds to a corresponding fixed seat 3).
	In the alternative that Zhou lacks a detailed description of there being heating lamp panels, then it is taught by Teeter.
	Teeter teaches a similar device that touches a patient, where heat is produced by a series of infrared lamps on a lamp panel (see Fig. 5 where circuit board 47 is a panel that holds infrared ray generating light members 48, which produce heat, as seen in [0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light plate of Zhou to have infrared heating light members atop a panel as taught by Teeter, as it would be a simple substitution for one type of heat producing member for another to yield the predictable result of producing heat to deliver to a patient, to provide the known benefit of warming the joints and promoting blood circulation (Teeter; see [0030]).
	The modified Zhou device lacks a detailed description that a plurality of heat emission holes are formed in each of the kneading massage heads.
	However, Dehli teaches a similar massage device with a massage head and heater, where a plurality of heat emission holes are formed in the massage head (see Fig. 1 where ports 40 allows heated air from heating element 36 to exit the massage surface 50 in order to contact the user).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kneading massage heads of the modified Zhou device to include a plurality of ports within them as taught by Dehli, as it would allow for improved flow of heat to the body of the user, and direct heated air directly to the part of the body being massaged (Dehli; see [0028]).
	Regarding claim 2, the modified Zhou device has the shell comprises an upper shell and a lower shell matched with each other (Zhou; see Fig. 1 the upper and lower parts of movement case 1), a motor cavity for allowing the motor to be installed therein is defined by middle parts of the upper shell and the lower shell (Zhou; see Fig. 1 where the middle of each of the upper and lower parts of movement case 1 has a cylinder-shaped cavity which receives motor 2), the transmission mechanisms are arranged on two sides of the motor cavity (Zhou; see Fig. 1 where the transmissions mechanisms are each located on either side of motor 2 as well as the motor cavity), the motor is fixedly arranged in the motor cavity of the shell (Zhou; see Fig. 1 as well as page 1 the paragraph stating with “Neck and neck massager” as well as page 3 the paragraph starting with “The motor 2 and the transmission mechanism 21” which respectively state that the motor is installed in the movement case, and the motor is mounted in the movement case, and it is understood that the motor would be fixedly mounted into the movement case so as to not move around and compromise the alignment between the transmission mechanism; and further Fig. 1 shows bolts on the motor which are ostensibly for mounting the motor to the movement case), and output shafts are arranged at two ends of the motor respectively (Zhou; see Fig. 1 where motor 2 has an output shaft on each side being a worm).
	Regarding claim 4, the modified Zhou device has the PCB is fixed on the lower shell of the shell and covered by an upper cover (Zhou; see Fig. 1 where electric control panel 11 is located within the lower part of movement case 1, and covered above by the top part of movement case 1), the heating lamp panels are connected to the PCB via wires (Zhou; see Fig. 1 light plate 14 which is operatively connected to the electric control panel 11 (see page 4 paragraphs 1-2 of the attached translation, where it is understood they are electric components receives power from the electric control panel, and there must be wiring in order to transfer the needed electricity), which are modified to be the lamps as taught by Teeter, which more explicitly teaches that the infrared lamps are connected to electric wires, as would be understood to be necessary by one of ordinary skill in the art (Teeter; [0032])), and the lamp panel fixing pieces are locked on a top surface of the upper shell (Zhou; see Fig. 1 where fixing seats 3 are connected to the top surface of movement case 1).
	Regarding claim 5, the modified Zhou device has far infrared lamps are disposed on each of the heating lamp panels (Zhou; see Fig. 1 where light plates 9 have lights on each of them, and are modified by Teeter so as to be far infrared lamps), and positions and number of the far infrared lamps correspond to those of the heat emission holes in each of the kneading massage heads (Zhou; see Fig. 1 where the light plates 14 are modified by Teeter so be far infrared lamps, and there are heat emission holes as taught by Dehli. The number of holes would be a simple matter of design choice by one of ordinary skill in the art, and the position “corresponding” to the holes does not necessarily require they be axially aligned with one another).
	Regarding claim 6, the modified Zhou device has the kneading massage heads and the transmission mechanisms are detachably matched together (Zhou; see Fig. 1 where the device has separate components that clearly can be separated from one another, such that rolling massage heads 4 and transmission mechanism 21 can be decoupled by detaching components (such as fixing seat 3 from movement shell 1).
	Regarding claim 7, the modified Zhou device has the kneading massage heads are further provided with elastic massage heads (Zhou; see Fig. 1 where elastic massage head 8 are part of the kneading system), each of the elastic massage heads comprises an elastic connector and a massage bulge (Zhou; see Fig. 1 where elastic seat 61 is an elastic connector, and the bulging shape of the massage head 8 is the massage bulge), one end of the elastic connector is fixed on a respective one of the kneading massage heads, and the other end of the elastic connector is connected to the massage bulge (Zhou; see Fig. 1 where the massage bulge formed by elastic massage head 8 has its bottom fixed to elastic seat 61, and the top being the outward bulge of the head).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Teeter in view of Dehli as applied to claim 2 above, and further in view of Fujii et al. (US Pat. 7,549,966).
Regarding claim 3, the modified Zhou device has the transmission mechanisms comprise secondary gears meshed with the two output shafts of the motor (Zhou; see Fig. 1 where the transmission mechanism 21 is a plurality of gears connecting to the output worm screws of the motor 2) and driving gears meshed with the secondary gears (Zhou; see Fig. 1 where driving gears (the output gear of transmission mechanism 21, which has a post sticking out from the top in order to transfer motion to the massage heads) are meshed with the spur gears driving it), rotation shafts of the driving gears protrude to the top portion of the shell and are fixed to and matched with the kneading massage heads (Zhou; see page 3 of the attached translation, the paragraph starting with “The motor 2 and the transmission mechanism 21” where the transmission mechanism drives the base of the rolling massage heads and Fig. 1 where the post sticking out of the top of the driving gear will protrude out of the hole at the top of movement case 1 in order to drive the rolling massage heads 4), each of the secondary gears comprises a spur gear and a helical gear which are fixed on a same rotation shaft, and the helical gears are meshed with the output shafts of the motor (Zhou; see Fig. 1 where it appears that the output from the worm screw connects to a helical gear and a spur gear that share a rotational axis (in the exact same structure as the applicant’s instant application), and see page 3 of the attached translation, the paragraph starting with “The motor 2 and the transmission mechanism 21” where the motor shaft is a worm, which connects to a worm gear (it being understood that a worm is a screw-shaped gear with angled teeth, and that a worm gear that interacts with the worm must have angled teeth in order to mesh with the worm, thus being a helical gear), and the worm gear acts with spur gears, which are the other two gears in the transmission mechanism).
If the modified Zhou reference does not have that the worm gear is a helical gear, then it is taught by Fujii. (It is noted that the structure of the transmission mechanism of the instant application and the applied Zhou reference appears to be identical).
Fujii teaches a driving and transmission system for a massage device where a screw-type worm acting as an output shaft connects to a helical gear (see Fig. 2 where worm 18b connects to helical gear 18a, and it is clear that a screw-shaped worm must connect to a gear with angled teeth (i.e. helical gear) in order for the two to mesh together).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the worm gear that connects to the worm of the modified Zhou device to be a helical gear as taught by Fujii, as it would be a simple substation for one type of gear for another, to ensure that the gear teeth are able to properly mesh with one another and drive the transmission mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zeng (US Pub. 2019/0159957), Ding et al. (US Pat. 8,282,585), and Tsai (US Pat. 8,167,828) are cited to show similar motor driven transmissions for massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785